                   Case 6:18-bk-07850-KSJ            Doc 7   Filed 12/26/18   Page 1 of 3


                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

IN RE:                                                         CHAPTER 7

YONNE DAUGHTRY-JONES
                                                               CASE No. 6:18-bk-07850-KSJ

                 DEBTOR.
______________________________________/

                                             NOTICE OF APPEARANCE

         April Hosford Stone of Tromberg Law Group, P.A. files this appearance as attorney for U.S.

Bank National Association, as indenture trustee, for the holders of the CIM Trust 2017-5, Mortgage-

Backed Notes, Series 2017-5 in connection with 1521 REED ROAD, LA CROSSE, VA 23950, loan

number XXXXXX3719, in the above-captioned proceeding, requests that all matters which must be

noticed to creditors, any creditor's committees, and any other parties-in interest pursuant to Fed. R.

Bankr. P. 2002, whether sent by the Court, the Debtor, or any other party in the case, be sent to the

undersigned; and pursuant to Fed.R. Bankr. P 2002(g), request that the following be added to the

Court's master mailing list.




                                                        Tromberg Law Group, P.A.

                                                     BY: /s/ April Hosford Stone
                                                         Attorney for Secured Creditor
                                                         1515 South Federal Highway, Suite 100
                                                         Boca Raton, FL 33432
                                                         Telephone #: 561-338-4101
                                                         Fax #: 561-338-4077
                                                         FBN 0091388
                                                         ecf@tromberglawgroup.com
                                                         astone@tromberglawgroup.com




Our Case #: 18-002259-MFR 7 \6:18-bk-07850-KSJ\SPS
                   Case 6:18-bk-07850-KSJ            Doc 7   Filed 12/26/18   Page 2 of 3




                                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 26, 2018, I electronically filed the foregoing with
the Clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to
all CM/ECF participants listed below:

Michael E Golub, Esq.
Michael E Golub PA
819 West Main Street
Suite B
Tavares, FL 32778
golublawoffice@aol.com


U.S Trustee Middle District of Florida (Orlando Division)
George C Young Federal Building
400 West Washington Street
Suite 1100
Orlando, FL 32801
USTP.Region21.OR.ECF@usdoj.gov


Richard B Webber, Trustee
Post Office Box 3000
Orlando, FL 32802




Our Case #: 18-002259-MFR 7 \6:18-bk-07850-KSJ\SPS
                   Case 6:18-bk-07850-KSJ            Doc 7   Filed 12/26/18   Page 3 of 3




and on December 26, 2018, a true and correct copy was mailed to the non-CM/ECF participants
listed below:
Yonne Daughtry-Jones
1606 Crooms Avenue
Orlando, FL 32805



                                                      Tromberg Law Group, P.A.

                                                      BY: /s/ April Hosford Stone
                                                      Attorney for Secured Creditor
                                                      1515 South Federal Highway, Suite 100
                                                      Boca Raton, FL 33432
                                                      Telephone #: 561-338-4101
                                                      Fax #: 561-338-4077
                                                      FBN 0091388
                                                      ecf@tromberglawgroup.com
                                                      astone@tromberglawgroup.com




Our Case #: 18-002259-MFR 7 \6:18-bk-07850-KSJ\SPS
